Citation Nr: 0020220	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  98-17 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for transitional cell 
carcinoma of the bladder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously remanded by the Board 
in May 2000 in order to schedule a requested hearing before a 
member of the Board.  However, this hearing request was 
withdrawn in June 2000.  38 C.F.R. § 20.702(e) (1999).  


REMAND

The veteran contends, in substance, that his bladder cancer 
is a result of exposure to herbicides in service; therefore, 
he believes that service connection is warranted for that 
disorder.

The Board notes that the veteran's claim does not presently 
appear to be well grounded.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  However, in two written 
statements, he has asserted that a physician has stated that 
his cancer is due to his exposure to chemicals and that it 
usually occurs in men of more advanced age.  None of the 
competent evidence currently of record in any way suggests 
that his bladder cancer can be traced to exposure to 
herbicides in service.  On remand, the RO should notify the 
veteran of the deficiencies affecting his claim, and provide 
him with an opportunity to submit evidence sufficient to make 
the claim well grounded.  38 U.S.C.A. § 5103(a) (West 1991); 
38 C.F.R. § 3.103(c)(2) (1999); Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).

For the reasons stated, this case is REMANDED to the RO for 
the following action:

1.  The veteran should be advised that, 
in order to make his claim of entitlement 
to service connection for bladder cancer 
well grounded, he needs to obtain and 
submit competent medical evidence 
demonstrating that the claim is 
plausible.  He should be advised that the 
submission of statements from treating 
physicians or other health care 
providers, or material from any other 
competent medical source, reflecting the 
existence of a medical relationship 
between his bladder cancer and service, 
including exposure to herbicides in 
service, is the type of evidence needed 
to satisfy this requirement.  He should 
be afforded a reasonable opportunity to 
submit the required evidence.

2.  Thereafter, the RO should take 
adjudicatory action on the claim, to 
include a determination on the question 
of whether the claim is well grounded.  
If so, the RO should undertake any 
additional development deemed necessary 
to fulfill the duty to assist.  
38 U.S.C.A. § 5107(a) (West 1991). 

3.  If the benefit sought is denied, an 
SSOC should be issued.  The SSOC should 
contain a summary of the evidence 
received since the SOC was issued in 
September 1998.  38 C.F.R. §§ 19.29, 
19.31 (1999).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).




